DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 12 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. GB 2543825A1 and US 2018/0316564. 
The improvement comprises:
GB 2543825A1 is considered as the closest prior art that teaches a method of handling user service profile information in a communications network (see e.g. D1, page 2, 3rd paragraph: "Preferably, information about a user's subscription to a particular set of services is held on a central database and is queried by the interface server when attachment takes place, page 4, lines 25-30: "... an application deployment manager 8 which responds to connection of a user terminal 2 to an access point 4 associated with the MEC 1 by interrogating a database 60 in the HSS 6 associated with the user terminal 2.,."), the communications network 
detecting a location update message received at the CN from a UE attached to the RAN (page 5, lines 25-28: "On attachment or handover to the access point 4 (step 220} by the mobile terminal 2, a location update and authentication (step 221) is performed with the home subscriber server (HSS) 6 as is conventional”); and
obtaining service profile data of the UE for at least one service corresponding to one or more applications, and providing the obtained service profile data to the first MEC server (page 6, 3rd paragraph: "On attachment or handover to the access point 4 (step 220) by the mobile terminal 2: a location update and authentication (step 221) is performed with the home subscriber server (HSS) 6 as is conventional see also e.g. Fig. 2: 224, 60: MFC's application deployment manager 8 being connected (224) to subscription database 60; see also Fig. 3: method steps 222 - 224, whereby MEC acquires "list of services that the subscriber is associated with,..").
The disclosed obtaining of service profile data does not occur in response to detecting the location update message, nor is it limited to services for which a first network element of the core network has previously received an application status change message (s.a. "receiving, at a first network element located in the CN, a first application status 

US 2018/0316564 teaches a 3GPP compliant Network Slice Instance (NSI) (Fig.3 element 302 para.43) that is considered to have associated resources, and may incorporate a Network Slice Subnet Instance (NSSI) with it (Fig.3 element 304 para.43);
  wherein an NSSI may be a core network (CN) slice, or it may be a RAN slice (para.43);   
wherein through aggregating the resources of the various NSSIs within an NSI, it is possible to create an end-to-end network; and   services requested from sub-domains may be provided as an NSSI (para.43)
wherein the NSI (Fig.3 element 304 and para.44) can incorporate another NSI (Fig.3 element 302B and para.44)  (which may be composed of at least one NSI) that result in redundant resources, for example more than one core network slice (para.44) be accommodated using a geographic or device type profile (para.44); and 
would allow a first core network slice having associated RAN slices to serve a first geographic area while a second core network slice having a different set of RAN slices may serve a second geographic area (para.44).


With regard Claims 1 and 12, GB 2543825A1 in view of US 2018/0316564 fails to teach the limitation of "receiving, at a first network element located in the CN, a first application status change message from a first mobile edge computing (MEC) server located in the RAN, the first application status change message indicating one or more applications currently running on the first MEC server;" as recited in claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2018/0316564 and US 2018/0343694 are cited because they are put pertinent to the services using the mobile edge computing (MEC) technology. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633